DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of prior U.S. Patent No. 10,802,980. This is a statutory double patenting rejection.

10,802,980
1. A computing device, comprising:
a volatile memory to include a first cache;
a non-volatile storage to include a second cache; and
a cache service that is configured to perform the following operations:
responsive to a cache miss in the first cache and the second cache for an asset,
retrieve that asset from a remote asset source and write that asset to the
first cache and not the second cache,
read the asset from the first cache responsive to requests for the asset until the
asset is evicted from the first cache or until the asset is promoted to the
second cache,
promote the asset to the second cache upon determining that a set of one or more
criteria are satisfied, wherein the set of one or more criteria includes a
predefined number of cache hits for the asset when it is in the first cache,
and

asset is evicted from the second cache.


a volatile memory to include a first cache;
a non-volatile storage to include a second cache; and
a cache service that is configured to perform the following operations:
responsive to a cache miss in the first cache and the second cache for an asset,
retrieve that asset from a remote asset source and write that asset to the
first cache and not the second cache,
read the asset from the first cache responsive to requests for the asset until the
asset is evicted from the first cache or until the asset is promoted to the
second cache,
promote the asset to the second cache upon determining that a set of one or more
criteria are satisfied, wherein the set of one or more criteria includes a
predefined number of cache hits for the asset when it is in the first cache,
and

asset is evicted from the second cache.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art corresponds to related cache bypassing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137